Citation Nr: 0924206	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1977 to January 
1978.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board reopened the claim for service connection for a back 
disorder and remanded the merits of that claim for further 
development in May 2006.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.


CONCLUSION OF LAW

A back disorder was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
May 2003 and September 2003, prior to the initial decision on 
the claim in March 2004, as well as in June 2006.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the May 2003 and June 2006 letters indicated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the July 2004 statement of 
the case (SOC) and the October 2004 and March 2009 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2003, September 2003, and 
June 2006 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including VA requesting all records held by Federal 
agencies, such as service treatment records, military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2003, September 2003, and June 2006 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2003 letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the September 2003 and June 2006 
letters stated that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  After the notice was provided, the 
Veteran's claim was readjudicated in supplemental statements 
of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also afforded a VA examination in February 2009 in connection 
with his claim for service connection for a back disorder.  
VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.





Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disorder.  The Board does observe the Veteran's service 
treatment records showing that he sought treatment for a back 
injury in October 1977.  He was assessed as having a muscle 
strain at that time.  He was also seen the following day, and 
his diagnosis was listed as paravertebral muscle spasm.  The 
Veteran returned in November 1977 with complaints of low back 
pain.  Following a physical examination, the treating 
physician's assessment was malingering.  It was also noted 
the next day that he had a muscle spasm in the right lumbar 
spinal erector muscle.  However, the remainder of the 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a back disorder.  In 
fact, despite the Veteran's reported medical history of 
recurrent back pain at the time, his December 1977 discharge 
examination found his spine to be normal.  Moreover, the 
medical evidence of record does not show that the Veteran 
sought any treatment immediately following his separation 
from service or for many years thereafter. Thus, to the 
extent the Veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a back disorder did not 
manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
back disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the more probative medical evidence of record does 
not link any current diagnosis to the Veteran's active 
service.  The February 2009 VA examiner diagnosed the Veteran 
with chronic degenerative disc and joint disease of the 
lumbar spine with multi-level spinal and nerve root stenosis.  
He noted that the Veteran's history of an in-service back 
condition did not involve a direct injury, but rather a 
cumulative trauma disorder.  He opined that it was less 
likely than not that any in-service factors caused the 
Veteran's current disorder.  The examiner explained that 
cumulative trauma disorders typically involve only soft 
tissue pathology, which typically ameliorates with rest.  He 
also noted that the Veteran's complaints in service were 
mostly right-sided, yet his current complaints seemed to be 
worse on the left lumbar paraspinous musculature.  

The Board does observe the August 2004 letter from a 
physician noting that the Veteran was required to lift heavy 
objects during his military service and suffered a lumbar 
spinal injury.  The physician indicated that he had reviewed 
the November 1977 treatment record and commented that it 
showed that the Veteran had significant lumbosacral disease 
from that injury.  He further observed that the Veteran had 
recurrent problems with muscle strain that was treated 
symptomatically and opined that he has back pain as a result 
of the injury in 1977.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
February 2009 VA examiner's opinion to be most probative.  
Although the August 2004 physician indicated that he had 
reviewed the Veteran's November 1977 service treatment 
record, there is no indication that he reviewed the remainder 
of the service treatment records or claims file.  Nor did he 
discuss or account for the Veteran's normal separation 
examination or the years-long evidentiary gap between his 
injury in service and his first complaints, treatment, and 
diagnosis of a back disorder thereafter.  There was no 
explanation or discussion of the other relevant facts in this 
case, and as such, his opinion rests on incomplete 
information. 

In contrast, the February 2009 VA examiner offered his 
opinion based on a review of all of the evidence, including 
the Veteran's complete service treatment records, post-
service treatment records, and current physical examination, 
and he offered  a thorough rationale for the opinion reached 
that is clearly supported by the evidence of record.  Indeed, 
the examiner specifically discussed the Veteran's past 
medical history, including his symptomatology in service and 
his normal discharge examination thereafter.  He also 
reviewed the August 2004 letter.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (noting that it is what an 
examiner learns from the claims file for use in forming the 
expert opinion that matters and that, when the Board uses 
facts obtained from one opinion over another, it is incumbent 
upon the Board to point out those facts and explain why they 
were necessary or important in forming the appropriate 
medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the February 
2009 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  As such, the more probative medical 
evidence has not shown that the Veteran currently has a back 
disorder that is related to his military service.  Therefore, 
the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a back 
disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder is not warranted.


ORDER

Service connection for a back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


